                                          Case 1:16-cv-07235-RMI Document 113 Filed 12/01/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     ALICE BROWN,                                       Case No. 16-cv-07235-RMI
                                   9                    Plaintiff,
                                                                                            ORDER DIRECTING CLERK TO
                                  10             v.                                         REASSIGN CASE
                                  11     COUNTY OF DEL NORTE, et al.,                       Re: Dkt. No. 112
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          This is a consent case in which the undersigned denied Plaintiff’s oral motion to withdraw

                                  15   her consent and in which the undersigned entered judgment pursuant to an order granting

                                  16   Defendants’ motion for summary judgment. Plaintiff then appealed and the case was remanded

                                  17   such that a district judge could consider the motion to withdraw consent in the first instance. See

                                  18   Mem. Op. (dkt. 110) at 3. As instructed by the appellate court, if the district judge determines that

                                  19   Plaintiff should have been permitted to withdraw her consent, then the judgment should be vacated

                                  20   and the district judge should conduct further proceedings. However, if the district judge

                                  21   determines that the motion was properly denied, the mandate directs reassignment to the

                                  22   undersigned for an articulation of reasons for denying Plaintiff’s subsequently-filed recusal

                                  23   motion. Accordingly, the Clerk shall randomly reassign this case to a district judge.

                                  24          IT IS SO ORDERED.

                                  25   Dated: December 1, 2020

                                  26
                                  27
                                                                                                    ROBERT M. ILLMAN
                                  28                                                                United States Magistrate Judge
